Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 12-14, 16, 20,21, 23, 25, 26, 28, 29, 32, 34-36, 38, 39, 41, 42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn US 2015/0269028 in view of Lee US 2016/0127897


As per claim 1. Horn teaches A key management method in connection with handover of a user equipment from a source wireless communication system to a target wireless communication system, the method comprises: deriving a first 4G-master key based on a 5G key, K.sub.AMF, available at an Access and Mobility management Function (AMF) constituting a core network node supporting mobility management of a source 5G wireless communication system, and on a 5G-freshness parameter; forwarding the first 4G-master key to a target mobility managing entity (MME) of a target 4G wireless communication system for enabling deriving a second 4G-master key based on the first 4G-master key and a 4G-freshness parameter; and forwarding the 5G-freshness parameter to the user equipment for enabling deriving the first 4G-master key based on the 5G key, K.sub.AMF, and the 5G-freshness parameter and deriving the second 4G-master key based on the first 4G-master key and the 4G-freshness parameter. [0047][0050][0061][0062][0063][0066][0069]-[0086] (Horn in general teaches the workings of mobile handover and key generation as outlined in 3GPP System Architecture Evolution; and is incorporated in and referenced by Horn;  Horn teaches deriving master keys based on a previous key, and freshness parameter in the form of K.sub.ASME and NAS Count, which are the equivalent of a K.sub.AMF key and a freshness parameter;  Horn teaches forwarding the keys, re-keying procedures and applying key derivation functions;  Examiner asserts that the evolution from 3g to 4g to 5g is first a technical standard; and additionally would be well known to those in the art, and not novel)
Horn does not explicitly teach the workings of a 5g network.

Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the 5g of Lee with Horn because it allows the mobile units to expand utility and communications.
As per claim 2. Horn teaches The method of claim 1, further comprising generating the 5G-freshness parameter based on reception of a notification message indicating that handover is required from a radio access network (RAN) of the source 5G wireless communication system. [0074]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 6. Horn teaches The method of claim 1, wherein forwarding the first 4G-master key to the core network of the target 4G wireless communication system comprises forwarding a Relocation Request message comprising the first 4G-master key to the core network of the target 4G wireless communication system. [0047][0050][0061][0062][0063][0066][0069]-[0086] 
As per claim 7. Horn teaches The method of claim 1, wherein forwarding the 5G-freshness parameter to the user equipment comprises forwarding the 5G-freshness parameter to the user equipment via a radio access network of the source 5G wireless communication system. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 8. Horn teaches The method of claim 1, further comprising receiving a Relocation Response message comprising the 4G-freshness parameter from the core network of the target 4G wireless communication system, wherein forwarding the 5G-freshness parameter to the user equipment comprises forwarding a Handover Command comprising the 5G-freshness parameter and the 4G-freshness parameter to the user equipment. [0047][0050][0061][0062][0063][0066][0069]-[0086] 
Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 9. Horn teaches A key management method in connection with handover of a user equipment from a source wireless communication system to a target wireless communication system, the method comprising: receiving, at a core network of a target 4G wireless communication system and from a core network of a source 5G wireless communication system, a first 4G-master key derived based on i) a 5G key available at the core network of the source 5G wireless communication system, and at the user equipment, and ii) a 5G-freshness parameter; generating a 4G-freshness parameter based on reception of the first 4G-master key; and a mobility managing entity (MME) of the core network of the target 4G wireless communication system deriving a second 4G-master key based on the first 4G-master key and the 4G-freshness parameter.  (Horn in general teaches the workings of mobile handover and key generation as outlined in 3GPP System Architecture Evolution; and is incorporated in and referenced by Horn;  Horn teaches deriving master keys based on a previous key, and freshness parameter in the form of K.sub.ASME and NAS Count, which are the equivalent of a K.sub.AMF key and a freshness parameter;  Horn teaches forwarding the keys, re-keying procedures and applying key derivation functions;  Examiner asserts that the evolution from 3g to 4g to 5g is first a technical standard; and additionally would be well known to those in the art, and not novel) [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 12. Horn teaches The method of claim 9, wherein receiving the first 4G-master key comprises receiving, from the core network of the source 5G wireless communication system, a Relocation Request message comprising the first 4G-master key. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 13. Horn teaches The method of claim 9, further comprising forwarding the second 4G-master key or a key derived from the second 4G-master key to a radio access network of the target 4G wireless communication system to enable the user equipment to communicate securely with the radio access network of the target 4G wireless communication system using the second 4G-master key or the key derived based on the second 4G-master key. [0047][0050][0061][0062][0063][0066][0069]-[0086]As per claim 14. Horn teaches The method of claim 9, further comprising forwarding the 4G-freshness parameter to the user equipment via the core network and a radio access network of the source 5G wireless communication system. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 16. Horn teaches A key management method in connection with handover of a user equipment from a source 5G wireless communication system to a target 4G wireless communication system, the method comprises: deriving a first 4G-master key based on i) a 5G key (K.sub.AMF) available at the user equipment and at an Access and Mobility management Function (AMF) constituting a core network node supporting mobility management in the source 5G wireless communication system and ii) a 5G-freshness parameter originating from a core network of the source 5G wireless communication system; and deriving a second 4G-master key based on the first 4G-master key and a 4G-freshness parameter available at a core network node of the target 4G wireless communication system. (Horn in general teaches the workings of mobile handover and key generation as outlined in 3GPP System Architecture Evolution; and is incorporated in and referenced by Horn;  Horn teaches deriving master keys based on a previous key, and freshness parameter in the form of K.sub.ASME and NAS Count, which are the equivalent of a K.sub.AMF key and a freshness parameter;  Horn teaches forwarding the keys, re-keying procedures and applying key derivation functions;  Examiner asserts that the evolution from 3g to 4g to 5g is first a technical standard; and additionally would be well known to those in the art, and not novel) [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 20. Horn teaches The method of claim 16, further comprising receiving the 4G-freshness parameter from the radio access network of the source 5G wireless communication system, or providing the 4G-freshness parameter from a storage at the user equipment. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 21. Horn teaches The method of claim 16, further comprising deriving at least one non-access stratum (NAS) key based on the second 4G-master key. [0047][0050][0061][0062][0063][0066][0069]-[0086]As per claim 23. Horn teaches The method of claim 16, wherein the user equipment is in a connected state to the source 5G wireless communication system. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 25. Horn teaches A key management arrangement configured to: derive a first 4G-master key based on i) a 5G key, K.sub.AMF, available at an Access and Mobility management Function (AMF) constituting a core network node supporting mobility management in a source 5G wireless communication system, and at a user equipment to be handed over from the source 5G wireless communication system to a target 4G wireless communication system, and ii) a 5G-freshness parameter; forward the first 4G-master key to a target mobility managing entity (MME) of the target 4G wireless communication system for enabling deriving a second 4G-master key based on the first 4G-master key and a 4G-freshness parameter; and forward the 5G-freshness parameter to the user equipment for enabling deriving the first 4G-master key based on the 5G key, K.sub.AMF, and the 5G-freshness parameter and deriving the second 4G-master key based on the first 4G-master key and the 4G-freshness parameter. (Horn in general teaches the workings of mobile handover and key generation as outlined in 3GPP System Architecture Evolution; and is incorporated in and referenced by Horn;  Horn teaches deriving master keys based on a previous key, and freshness parameter in the form of K.sub.ASME and NAS Count, which are the equivalent of a K.sub.AMF key and a freshness parameter;  Horn teaches forwarding the keys, re-keying procedures and applying key derivation functions;  Examiner asserts that the evolution from 3g to 4g to 5g is first a technical standard; and additionally would be well known to those in the art, and not novel) [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 26. Horn teaches The key management arrangement of claim 25, wherein the key management arrangement is configured to generate the 5G-freshness parameter based on reception of notification message indicating that handover is required. [0047][0050][0061][0062][0063][0066][0069]-[0086]
Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 28. Horn teaches The key management arrangement of claim 25, wherein the key management arrangement is configured to: receive a Relocation Response message comprising the 4G-freshness parameter from the core network of the target 4G wireless communication system; and forward a Handover Command comprising the 5G-freshness parameter and the 4G-freshness parameter to the user equipment. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 29. Horn teaches The key management arrangement of claim 25, comprising: a processor; and a memory comprising instructions executable by the processor, wherein the processor is operative to: derive the first 4G-master key based on i) the 5G key and ii) the 5G-freshness parameter; forward the first 4G-master key to the core network of the target 4G wireless communication system; and forward the 5G-freshness parameter to the user equipment. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]
As per claim 32. Horn teaches A key management arrangement configured to: receive, from a core network of a source 5G wireless communication system, a first 4G-master key derived based on i) a 5G key, K.sub.AMF, available at the core network of the source 5G wireless communication system, and at a user equipment to be handed over from the source 5G wireless communication system to a target 4G wireless communication system, and ii) a 5G-freshness parameter; generate a 4G-freshness parameter based on reception of the first 4G-master key, and derive a second 4G-master key based on the first 4G-master key and the 4G-freshness parameter. (Horn in general teaches the workings of mobile handover and key generation as outlined in 3GPP System Architecture Evolution; and is incorporated in and referenced by Horn;  Horn teaches deriving master keys based on a previous key, and freshness parameter in the form of K.sub.ASME and NAS Count, which are the equivalent of a K.sub.AMF key and a freshness parameter;  Horn teaches forwarding the keys, re-keying procedures and applying key derivation functions;  Examiner asserts that the evolution from 3g to 4g to 5g is first a technical standard; and additionally would be well known to those in the art, and not novel) [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 34. Horn teaches The key management arrangement of claim 32, wherein the key management arrangement is configured to forward the second 4G-master key or a key derived from the second 4G-master key to a radio access network of the target 4G wireless communication system to enable the user equipment to communicate securely with the radio access network of the target 4G wireless communication system using the second 4G-master key or the key derived based on the second 4G-master key. [0047][0050][0061][0062][0063][0066][0069]-[0086]As per claim 35. Horn teaches The key management arrangement of claim 32, wherein the key management arrangement is configured to forward the 4G-freshness parameter to the user equipment. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 36. Horn teaches The key management arrangement of claim 32, comprising: a processor; and a memory comprising instructions executable by the processor, wherein the processor is operative to: receive the first 4G-master key; and derive the second 4G-master key. [0047][0050][0061][0062][0063][0066][0069]-[0086]As per claim 38. Horn teaches A network unit comprising a mobility management arrangement, wherein the mobility management arrangement comprises or constitutes the key management arrangement of claim 25. [0047][0050][0061][0062][0063][0066][0069]-[0086]As per claim 39. Horn teaches A key management arrangement configured to: derive a first 4G-master key based on i) a 5G key K.sub.AMF available at a user equipment to be handed over from a source 5G wireless communication system to a target 4G wireless communication system and at an Access and Mobility management Function (AMF) constituting a core network node supporting mobility management in a source 5G wireless communication system, and ii) a 5G-freshness parameter originating from the core network of the source 5G wireless communication system; and derive a second 4G-master key based on the first 4G-master key and a 4G-freshness parameter available at a core network of the target 4G wireless communication system. (Horn in general teaches the workings of mobile handover and key generation as outlined in 3GPP System Architecture Evolution; and is incorporated in and referenced by Horn;  Horn teaches deriving master keys based on a previous key, and freshness parameter in the form of K.sub.ASME and NAS Count, which are the equivalent of a K.sub.AMF key and a freshness parameter;  Horn teaches forwarding the keys, re-keying procedures and applying key derivation functions;  Examiner asserts that the evolution from 3g to 4g to 5g is first a technical standard; and additionally would be well known to those in the art, and not novel) [0047][0050][0061][0062][0063][0066][0069]-[0086]
Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 41. Horn teaches The key management arrangement of claim 39, wherein the key management arrangement is configured to receive the 5G-freshness parameter from a radio access network of the source 5G wireless communication system. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]As per claim 42. Horn teaches The key management arrangement of claim 41, wherein the key management arrangement is configured to receive the 4G-freshness parameter from a radio access network of the source 5G wireless communication system or from a storage at the user equipment. [0047][0050][0061][0062][0063][0066][0069]-[0086]Lee explicitly teaches security and handover in the workings of a current generation network (LTE) and interaction of a 5g network with handover.  [0085][0096]-[0099] [0111]-[0119], [0132][0133]
As per claim 44. Horn teaches The key management arrangement of claim 39, comprising: a processor; and a memory comprising instructions executable by the processor, wherein the processor is operative to: derive the first 4G-master key; and derive the second 4G-master key. [0047][0050][0061][0062][0063][0066][0069]-[0086]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439